Motion for leave to dispense with printing and placing this appeal at the bottom of the Calendar for the June 1960 Term of this court granted only insofar as to dispense with the printing in the record on appeal of the exhibits listed in Exhibit A annexed to plaintiff’s moving papers on condition that the originals thereof and six additional copies of all photographic exhibits are filed with this court on or before the Wednesday preceding the first day of the Term for which the appeal is noticed for argument. In all other respects the motion is denied. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.